IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21218
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICKY JOE CRISP,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-251-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Ricky Joe Crisp appeals his guilty-plea conviction and

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).     He argues

that the factual basis for his guilty plea, which showed his

intrastate possession of a firearm manufactured outside the

state, was insufficient to establish the nexus with interstate

commerce required by 18 U.S.C. § 922(g)(1).   He contends, in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21218
                                -2-

light of the Supreme Court's recent decisions in Jones v. United

States, 529 U.S. 848 (2000) and United States v. Morrison, 529

U.S. 598 (2000), that 18 U.S.C. § 922(g)(1) can no longer

constitutionally be construed to cover the intrastate possession

of a handgun merely because it traveled across state lines at

some point in the past.   He acknowledges that his argument is

foreclosed by existing Fifth Circuit precedent but raises the

issue solely to preserve it for possible Supreme Court review.

     “This court has repeatedly held that evidence that a firearm

has traveled interstate at some point in the past is sufficient

to support a conviction under § 922(g), even if the defendant

possessed the firearm entirely intrastate.”     See United States v.

Cavazos, 288 F.3d 706, 712-13 (5th Cir. 2002), cert. denied,

(U.S. Oct. 7, 2002, No. 02-5348), 2002 WL 1764873; United States

v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied,

534 U.S. 1150 (2002).   This Court has also held that “[n]either

Jones nor Morrison affects or undermines the constitutionality of

§ 922(g).”   Daugherty, 264 F.3d at 518.    Crisp’s argument is

indeed foreclosed.   The judgment of the district court is

AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee's brief.   In its motion, the Government asks

that an appellee's brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.